UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2016 Fogo de Chao, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-37450 45-5353489 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 14881 Quorum Drive, Suite 750 Dallas, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (972) 361-6276 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the 2016 Annual Meeting of Stockholders held on May 9, 2016, the stockholders of Fogo de Chao, Inc. (the "Company") voted on (1) the election of 3 Class I directors nominated by the Board to serve until the 2019 Annual Meeting of Stockholders and until their successors are elected and qualified, and (2) the ratification of the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 1, 2017.The proposals are further described in the Company's definitive proxy statement on Schedule 14A filed with the U.S. Securities and Exchange Commission on April 7, 2016. The table below sets forth the number of votes cast for and against, and the number of abstentions and broker non-votes, for each matter voted upon by the Company’s shareholders. Votes For Votes Against Abstentions Broker Non-Votes Proposal 1: Election of Directors Todd M. Abbrecht 0 Lawrence J. Johnson 0 Neil Moses 0 Votes For Votes Against Abstentions Broker Non-Votes Proposal 2: Ratification of the Appointment of PricewaterhouseCoopers LLP as our Independent Registered Public Accounting Firm for the fiscal year ending January 1, 2017 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Fogo de Chao, Inc. Date: May 10, 2016 By: /s/Lawrence J. Johnson Lawrence J. Johnson Chief Executive Officer
